REASONS FOR ALLOWANCE
It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is a distance between the valve portion and the pressure receiving portion being set such that in a state in which the valve portion abuts the valve seat, the pressure receiving portion abuts the dividing member, and wherein in a state in which the valve portion abuts the valve seat, the pressure receiving portion abuts the dividing member, whereby communication between the back-pressure chamber and the valve chamber via the through-hole is cut off, and wherein the throttle passage is formed so as to bypass the second control valve and to establish communication between a connection portion provided at some midpoint of the intermediate supply passage and the suction chamber. These limitations, in combination with the spool having a circular sectional configuration and extending in one direction, the spool having a pressure receiving portion arranged inside the back-pressure chamber, a valve portion arranged inside the valve chamber and configured to move to and away from a valve seat around the valve hole, and a shaft portion extending through a through-hole formed in the end wall of the dividing member, the shaft portion connecting the pressure receiving portion and the valve portion and having an outer diameter smaller than outer diameters of the pressure receiving portion and the valve portion, wherein the second control valve is configured to move the spool in response to a pressure in the back-pressure chamber and a pressure in the upstream side discharge passage so as to move the valve portion to and away from the valve seat, thereby controlling the opening degree of the discharge passage, wherein the valve portion has a valve seat side end surface 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PJB/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746